Case 2:19-cv-02052-SHL-dkv Document 9 Filed 02/26/19 Page 1 of 1   PageID 29



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION
                                   )
SHIROD COUSIN,                     )
     Plaintiff,                    )
                                   )
v.                                           No. 2:19-cv-2052-SHL-dkv
                                   )
CASH AMERICA CENTRAL, INC.         )
and FIRST CASH, INC.,              )
                                   )
     Defendants.                   )

                                  JUDGMENT


JUDGMENT BY COURT. This action having come before the Court on
Defendants' Notice of Removal (ECF No. 1), filed January 22,
2019,

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that, in
accordance with the Rule 41(A)(ii) Stipulation of Dismissal (ECF
No. 8) filed February 26, 2019, and pursuant to Federal Rule of
Civil Procedure 41(a)(1)(A)(ii), all claims in this matter are
hereby DISMISSED WITH PREJUDICE.


APPROVED:

s/ Sheryl H. Lipman
SHERYL H. LIPMAN
UNITED STATES DISTRICT JUDGE

February 26, 2019
Date
